DETAILED ACTION

Status of Case
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the restriction response filed on 7/26/2022.
Claims 1-20 are pending, with claims 16-20 being withdrawn. 

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-15) in the reply filed on 7/26/2022 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hui (USPAN 2015/0237130) in view of Dam (USPN 6,631,639).
Consider claims 1 and 8, Hui discloses a system for determining a phase of one or more nodes coupled to an electrical distribution system (see figure 1, wherein disclosed is said system), and a corresponding method for determining a phase at a node device connected to a power distribution network (see figure 10 (reproduced below for convenience), wherein disclosed is said method) comprising: 
a plurality of gateway devices, each of the gateway devices in electronic communication with one or more node devices connected to a power distribution network and having a memory and one or more electronic processors (see figure 1 and paragraph 26: a plurality of gateway devices) configured to: 
transmit a synchronization message (see paragraph 40 and figure 10: sending time sync messages that include the time value of a recent zero-crossing event and a time offset from that event); 
receive a node response message from a first node device of the one or more node devices, wherein the node response message includes a duration value indicating a duration between a receipt of the transmitted synchronization message and a detected zero crossing (see paragraph 40 and figure 10: sending time sync messages to a neighbor node that include the time value of a recent zero-crossing event and a time offset from that event); 
determine the duration value received from at least a second node device with a known phase connection; determine a phase of the first node device; and store the phase of the first node device in the memory (see paragraph 46: a second component of the techniques herein involves synchronizing time between two devices on different phases. For example, techniques outside the scope of the techniques herein may allow devices to determine their relative phase and absolute phase. In a multi-phase system, the absolute time is referenced off a single phase (e.g., Phase A). Devices measuring zero-crossing events on different phases must adjust for this phase difference. In one embodiment, as shown in FIG. 9, a device may maintain a virtual clock that signals zero-crossing events at a phase-offset from the phase it is connected to. For example, if the device is connected to Phase B, it may maintain a virtual clock that signals events at a -120 degree offset to represent zero-crossing events on Phase A. When receiving a time-sync message from the first component, the device then assigns time values to virtual zero-crossing events for Phase A rather than the zero-crossing events on Phase B. Again, because the virtual clock is based on physical zero-crossing events of Phase B, any timing errors introduced by the link-layer are eliminated; also, see figure 10, especially steps 1020 and 1025).

    PNG
    media_image1.png
    706
    501
    media_image1.png
    Greyscale

Hui does not specifically disclose comparing the duration value against previous duration values received from at least a second node device with a known phase connection and determining a phase of the first node based on the comparison. 
Dam teaches comparing the duration value against previous duration values received from at least a second node device with a known phase connection and determining a phase of the first node based on the comparison (see claim 20: the step of producing pulses comprises producing single pulses of different and known duration and comparing the phase differences of the signal waveforms generated by said different duration pulses to check the integrity of components used in the detecting method).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hui and combine it with the noted teachings of Dam. The motivation to combine these references is to make a comparison using a known value to therefore have a reference point to be used in the data analysis. 

Consider claim 4, Hui discloses that the synchronization message is transmitted using a wireless communication protocol message (see paragraph 40 and figure 10). 

Consider claim 5, Hui discloses that the wireless communication protocol is an RF communication protocol (see paragraphs 38, 45, and 57: IEEE 802.14.4g RF).

Consider claim 6, Hui discloses that the one or more node devices are selected form a group consisting of electronic metering devices, sensors, and distribution automation devices (see paragraph 17: the end nodes may be sensors, utility meters, etc.).

Consider claim 7, Hui discloses that the one or more electronic processors of the gateway device are further configured to transmit the determined phase to the first node (see paragraph 24: the phases are transmitted on the lines 215 to the devices).

Consider claim 9, Hui discloses that the method is performed by a central computing device (see element 190 in figure 1: central control/management computing device).

Consider claim 10, Hui discloses that the method is performed by a plurality of gateway devices in electronic communication with the one or more nodes (see figure 1 and paragraph 26: a plurality of gateway devices).

Consider claim 15, Hui discloses that the duration values received from the at least one node device with a known phase connection are determined based on the first synchronization message (see paragraph 40 and figure 10: sending time sync messages to a neighbor node that include the time value of a recent zero-crossing event and a time offset from that event).

Allowable Subject Matter
Claims 2-3 and 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jamal Javaid whose telephone number is 571-270-5137 and email address is Jamal.Javaid@uspto.gov.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang, can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/JAMAL JAVAID/

Primary Examiner, Art Unit 2412